DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 contains the trademark/trade name Inconel 625 and Inconel 738.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, metal alloys and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Roesele (US 2017/0321557) in view of Hart (US 10021779) and in further view of Kellerer (US 2013/0058785).
Regarding claim 18, Roesele teaches a turbine blade ([0023]) comprising: an internal vibration damping system (10) disposed within the turbine blade ([0023]), the internal vibration damping system comprising: a plurality of unit cells (32), each unit cell of the plurality of unit cells comprising: an impacting structure (36); a cavity (34) encapsulating the impacting structure (Fig 1B), the cavity disposed within a substrate (44) of the turbine blade (Fig 7), the substrate forming an outer casing of the cavity (Fog 
Roesele does not explicitly set forth the cavity comprising a first hemisphere and a second hemisphere; and at least one fluid disposed in each of the first and second hemispheres between the impacting structure and the outer casing.
	Hart teaches the cavity (50) comprising a first hemisphere (51) and a second hemisphere (52), to reduce the distance each sphere travels and thus minimize the response time (Col 3, lines 4-15).
	Hart is analogous with Roesele because both inventions are dealing with vibration damping systems that use an impact response system to help suppress vibrations.  The teachings from Hart on the shape of the chamber that houses the impact sphere have a direct implication to improve the performance of Roesele.
	It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Roesele with the teachings of Hart to have the cavity comprising a first hemisphere and a second hemisphere, to reduce the distance each sphere travels and thus minimize the response time.
	Kellerer teaches at least one fluid (4) disposed in the cavity (2) surrounding the impacting structure (3), to further help control the damping characteristics ([0030]).
	It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the proposed combination with the teachings of Kellerer to have at least one fluid disposed in each of the first and second 
	Regarding claim 22, Kellerer teaches a movement of the at least one fluid within the cavity causes viscous damping of the at least one vibration mode within the turbine blade ([0035]).
	Regarding claim 23, Roesele in view of Hart and further in view of Kellerer teaches an impact of the impacting structure against the outer casing causes impact damping of the at least one vibration mode within the turbine blade (Roesele - [0003-5]); and wherein the cavity is substantially spherical (Hart – Fig 2C).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Roesele in view of Hart in view of Kellerer and further in view of Pelfrey (US 7431504).
	The proposed combination does not explicitly set forth the at least one fluid at least partially comprises at least one of liquid gallium, liquid silicon, mercury, air, steam, and an air-steam mixture.
	Pelfrey teaches using gallium (abstract) in a damper system (abstract) for gas turbine engines, due to its ability to withstand the high temperatures (Col 2, lines 37-43).
	It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the proposed combination with the teachings of Pelfrey to have at least one fluid at least partially comprises of liquid gallium, due to its ability to withstand the high temperatures.
Allowable Subject Matter
Claims 19, 20, and 24-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Roesele is the closest prior art of record and while it may teach locating the damping system within a turbine blade, it does not teach nor suggest that the damping system be placed in multiple specific locations on the blade, and that the damping system be tuned for the different vibration modes of the different locations.
Roesele, Hart, and Kellerer each teach a type of impact damping system with a impact device isolated inside of a cavity.  None of the cited references teach or suggest a diaphragm that connects the impact ball with the cavity walls.  Furthermore none of the cited references teach fluid passages to the cavity, in fact each of the references teach a sealed cavity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  El-Aini (US 5232344) teaches an internally damped blade using an impact damping system.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745